Citation Nr: 1640378	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-19 111	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than October 27, 2010, for the award of a 20 percent rating for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981 and from February 1983 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO increased the rating for the Veteran's low back disability to 20 percent, effective October 27, 2010.  The Veteran filed a timely notice of disagreement (NOD) with the assigned effective date in September 2011.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date).

The Board notes that in his July 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran indicated that his low back disability had increased in severity.  It would appear that the RO acknowledged this statement as claim for an increased evaluation for his service-connected degenerative disc disease of the lumbar spine as a January 2014 rating decision addressing other issues states: "Your appeal for an increase for your back condition will be addressed separately."  To date, however, it is unclear what, if any, action the agency of original jurisdiction (AOJ) has taken in response to the Veteran's assertion that his low back disability has increased in severity.  The matter is therefore referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits).

FINDINGS OF FACT

1.  The Veteran was initially awarded service connection for degenerative disc disease of the lumbar spine by way of a June 2004 rating decision, evaluated as 10 percent disabling, effective from January 20, 2004.

2.  The RO later confirmed and continued the 10 percent rating in a February 2009 rating decision; the Veteran did not disagree with that decision.

3.  On October 27, 2010, the RO received a claim for an increased evaluation for degenerative disc disease of the lumbar spine; it is not factually ascertainable that an increase in disability occurred in the one-year period prior to October 27, 2010.  

CONCLUSION OF LAW

The assignment of an effective date earlier than October 27, 2010, for the award of a 20 percent rating for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that the VCAA applies in the instant case and that the requirements of the statutes and regulation have been met.  Specifically, VA provided pre-adjudication notice to the Veteran in a January 2011 letter, which informed the Veteran of the information and evidence needed to substantiate an increased rating claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  Moreover, as noted above, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for the Veteran's lumbar spine disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the effective date matter decided herein has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matter being denied exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue, as the outcome of this appeal turns on a determination as to when the Veteran's claim for increase was filed and when the evidence of record supports the assignment of a 20 percent rating.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

By way of background, the record shows that the Veteran was initially awarded service connection for degenerative disc disease for the lumbar spine in June 2004, which disability was evaluated as 10 percent disabling, effective from January 20, 2004.  The Veteran disagreed with the assigned disability rating and a statement of the case was issued in November 2004.  The Veteran did not thereafter file a substantive appeal to the Board and the June 2004 rating decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

In a VA Form 21-4138 (Statement in Support of Claim) received in November 2006, the Veteran reported symptoms related to the left and right knees.  (The Veteran was already service-connected for a left knee disability and in a May 2007 rating decision is awarded service connection for a right knee disability.)  He made no mention of his service-connected back disability in that statement, to include any specific worsening of that disability.  In another VA Form 21-4138 received in November 2007, the Veteran requested reevaluation of his service-connected bilateral knee condition and service connection for, among other things, a low back disability.  The RO considered this as a claim for an increased evaluation for the Veteran's service-connected low back disability and in a February 2009 rating decision continued the 10 percent evaluation assigned for the Veteran's degenerative disc disease of the lumbar spine.  The Veteran was notified of that decision via a letter dated on February 26, 2009, but did thereafter file a notice of disagreement.

On October 27, 2010, the RO received from the Veteran a VA Form 21-4138 wherein he requested, among other things, an increased evaluation for his service-connected low back disability, asserting an increase in pain and swelling causing a severe limitation of his ability to bend.  By rating action dated in March 2011, the RO determined that the report of a February 2011 VA examination supported a finding that the Veteran's low back disability had increased in severity.  Specifically, a 20 percent rating was assigned, effective from October 27, 2010.  In September 2011, the Veteran disagreed with the assigned effective date for his 20 percent rating for degenerative disc disease of the lumbar spine, maintaining that he was entitled to an effective date in February 2010 as opposed to October 2010.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(3) (formerly (b)(2)); 38 C.F.R. § 3.400(o)(2) (2015); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the RO determined that the Veteran's increased rating claim stemmed from his October 2010 filing and assigned an effective date for the assignment of the 20 percent rating that corresponded with the date of his increased rating claim.  Thus, to be entitled to an earlier effective date it must be shown either that an earlier claim was filed or that it is factually ascertainable that the increase occurred within the year prior to the filing of the Veteran's claim.

As noted, the Veteran did not disagree with the February 2009 rating decision that confirmed and continued his initially assigned 10 percent rating.  A review of the record also fails to reveal that new and material evidence was submitted within one year of the February 2009 rating decision.  In this regard, the Board notes that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"; this prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2015); see Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Accordingly, the February 2009 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.  The Board also finds no communication dated between February 2009 and October 2010 that can be construed as an increased rating claim for the Veteran's service-connected low back disability.  

As stated above, the Veteran has indicated his belief that he is entitled to an effective date in February 2010.  The Veteran has not, however, elaborated on why he believes that a February 2010 effective date is appropriate.  The Board notes that the record contains the report of a February 2010 VA examination.  In this regard, prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2014).  But see 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  Specifically, it was provided that once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).

Notably, the February 2010 VA examination was afforded to assess the severity of the Veteran's service-connected left knee disability and the report does not contain findings relevant to his low back disability.  The report references specific range of motion findings with regard to the hips, knees, ankles, and shoulders, but not the spine.  As such, the February 2010 VA examination cannot serve as an informal claim for increase for the Veteran's low back disability.  See Norris, supra.  There is also no other report of examination or hospitalization dated prior to October 2010 that can serve as an informal claim for increase.  Thus, there is no basis upon which to assign an effective date prior to October 27, 2010, in accordance with the provisions of 38 C.F.R. § 3.157(b), pertaining to informal claims, in effect prior to March 24, 2015.

As such, the Veteran is only entitled to an effective date prior to October 27, 2010, for the assignment of a 20 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to October 27, 2010.  In this regard, the documents in the evidence of record dated between October 26, 2009, and October 27, 2010, do not show an increase in disability.  The only document relating to the Veteran's physical condition during this time period appears to be the February 2010 VA examination report which, as noted above, does not contain findings relating to the Veteran's lumbar spine.  Given the absence of evidence relevant to the severity of the Veteran's in the one-year period prior to receipt of his claim for increased compensation for his low back disability, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to October 27, 2010, such that effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110(b)(2).  Therefore, the assignment of an effective date earlier than October 27, 2010, for the assignment of a 20 percent rating for degenerative disc disease of the lumbar spine is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an effective date earlier than October 27, 2010, for the award of a 20 percent rating for service-connected degenerative disc disease of the lumbar spine is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


